Citation Nr: 1824289	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) that implemented the Board's decision  granting service connection for PTSD, earlier that same month, and assigned an initial 50 percent rating for PTSD, effective December 21, 2005.  The Veteran disagreed with the initial 50 percent rating assigned.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

Initially, in the Veteran's June 2012 notice of disagreement (NOD), the Veteran stated that he has been under treatment with L. G., M.A, and A. F., Ph.D for the past two years.  Of record is a letter from Psychological Consulting Services noting that they have provided the Veteran with treatment since January 2006; however, the actual treatment records for the Veteran are not of record.  Thus, a remand is warranted to request the Veteran to identify and provide authorization to obtain the outstanding private treatment records.  

Further, the Veteran was last afforded a VA examination to evaluate the severity of his service-connected PTSD in October 2013.  In light of the additional development above, and the fact that the last examination is over four years old, 
the Board finds that an additional examination is needed to determine the current severity of the Veteran's PTSD.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request him to identify and authorize VA to obtain all outstanding VA and private medical records pertaining to the treatment for his service connected PTSD.  Specifically, he should authorize VA to obtain treatment records from L. G., M.A, A. F., Ph.D, as identified by the Veteran in his June 2012 NOD, and Psychological Consulting Services.  After obtaining the necessary authorization from the appellant, all outstanding treatment records should be obtained. 

2.  Then, schedule the Veteran for VA psychiatric examination to determine the severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  All indicated tests should be conducted.  The examiner should fully describe all symptomatology and functional deficits associated with the service-connected PTSD disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected PTSD disability.  The examiner is requested to provide a rationale for any opinion provided.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

